Exhibit 23.2 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the use in this Post-effective Amendment No.4 to the Registration Statement on Form F-1 (File No. 333-166872) of Seanergy Maritime Holdings Corp. of our reportdated July 20, 2010 relating to the consolidated financial statements of Maritime Capital Shipping Limited, which appears in such Registration Statement. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers Hong Kong May 3, 2012
